Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 1 of 25




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 9:19-cv-81160-RS




   APPLE INC.,

                                 Plaintiff,

           v.

   CORELLIUM, LLC,

                              Defendant.


                        PLAINTIFF APPLE INC.’S ANSWER TO
                   DEFENDANT CORELLIUM, LLC’S COUNTERCLAIMS
         Pursuant to Federal Rule of Civil Procedure Rule 8(b)(3), Plaintiff Apple Inc. denies

  generally and specifically each and every allegation contained in Defendant Corellium, LLC’s

  Answer and Counterclaims except as stated, qualified, or admitted below. Apple further denies

  that Corellium was injured or damaged in the manner specified, or otherwise, and Apple denies

  that Corellium is entitled to the relief claimed, or any relief, on the grounds alleged, or otherwise.

  Numbered paragraphs below correspond to the like-numbered paragraphs in Corellium’s

  Counterclaims contained at ECF No. 599.

                                              THE PARTIES

         1.      Apple lacks knowledge or information sufficient to form a belief about the truth of

  the allegations that Corellium is a Delaware limited liability company incorporated under the laws

  of the State of Delaware with its principal place of business at 1301 N. Congress Ave, Suite 410,

  Boynton Beach, Florida 33426, and on that basis, denies the same.

         2.      Apple admits the allegations in this paragraph.
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 2 of 25




                                    JURISDICTION & VENUE

         3.      This paragraph includes legal conclusions to which no response is required. To the

  extent a response is required, Apple admits it is a citizen of California. Apple otherwise lacks

  knowledge or information sufficient to form a belief as to the truth of the allegations in this

  paragraph, and therefore denies them.

         4.      This paragraph includes legal conclusions to which no response is required. To the

  extent a response is required, Apple admits it filed a Complaint and Demand for Jury Trial in this

  Court. Apple otherwise lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in this paragraph, and therefore denies them.

                             NATURE OF THE COUNTERCLAIMS
         5.      Apple denies the allegations in this paragraph.

         6.      Apple admits that it announced its Security Bounty Program in August 2016 and

  that the announcement was well received by the security research community. Apple denies the

  remaining allegations in this paragraph.

         7.      Apple denies the allegations in this paragraph.

         8.      Apple denies the allegations in this paragraph.

         9.      Apple denies the allegations in this paragraph.

         10.     Apple admits that its Security Bounty Program is governed by the Apple Security

  Bounty Program Policy (which is incorporated by reference into the Apple Developer Agreement).

  Apple denies the remaining allegations in this paragraph.

         11.     Apple admits that that it made the quoted statement in this paragraph. Apple denies

  the remaining allegations in this paragraph.

         12.     Apple admits the allegations in this paragraph.

         13.     Apple admits only that the Apple Security Bounty Program Policy in effect during

  the time period relevant to the Counterclaims contained the selected, quoted text in this paragraph,

  together with additional language that provides context to this text. Apple denies any remaining

  allegations, express or implied, in this paragraph and denies that the selectively quoted text and

                                                   2
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 3 of 25




  provisions as presented in Corellium’s Counterclaims accurately or completely describe the Apple

  Security Bounty Program Policy in effect during the time period relevant to the Counterclaims,

  which speaks for itself.

          14.     Apple admits only that the Apple Security Bounty Program Policy in effect during

  the time period relevant to the Counterclaims contained the selected, quoted text in this paragraph,

  together with additional language that provides context to this text. Apple denies any remaining

  allegations, express or implied, in this paragraph and denies that the selectively quoted text and

  provisions as presented in Corellium’s Counterclaims accurately or completely describe the Apple
  Security Bounty Program Policy in effect during the time period relevant to the Counterclaims,

  which speaks for itself.

          15.     Apple admits that, pursuant to the Apple Security Bounty Program Policy in effect

  during the time period relevant to the Counterclaims, payments under the Program are at Apple’s

  discretion. Apple denies the remaining allegations in this paragraph.

          16.     Apple admits that the Apple Security Bounty Program Policy in effect during the

  time period relevant to the Counterclaims contained the selected, quoted text in this paragraph,

  together with additional language that provides context to this text. Apple also admits that the

  Apple Security Bounty Program Policy in effect during the time period relevant to the

  Counterclaims contained the referenced disclosure requirements, together with additional

  language that provides context to these requirements. Apple denies any remaining allegations,

  express or implied, in this paragraph and denies that the selectively quoted text and provisions as
  presented in Corellium’s Counterclaims accurately or completely describe the Apple Security

  Bounty Program Policy in effect during the time period relevant to the Counterclaims, which

  speaks for itself.

          17.     Apple admits that the Apple Security Bounty Program Policy in effect during the

  time period relevant to the Counterclaims “ask[ed]” participants to “share [their] public comments

  about [a resolved issue] with [Apple] before publishing.” Apple denies any remaining allegations,

  express or implied, in this paragraph and denies that the selectively quoted text and provisions as

                                                   3
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 4 of 25




  presented in Corellium’s Counterclaims accurately or completely describe the Apple Security

  Bounty Program Policy in effect during the time period relevant to the Counterclaims, which

  speaks for itself.

          18.     Apple admits the allegations in this paragraph.

          19.     Apple admits that, pursuant to the Apple Security Bounty Program Policy in effect

  during the time period relevant to the Counterclaims, each of the requirements listed in this

  paragraph was a prerequisite for a security researcher to receive payment for a submitted bug, but

  denies any allegations, express or implied, that this is a complete list of such requirements. Apple
  denies any remaining allegations, express or implied, in this paragraph and denies that the

  selectively quoted text and provisions as presented in Corellium’s Counterclaims accurately or

  completely describe the Apple Security Bounty Program Policy in effect during the time period

  relevant to the Counterclaims, which speaks for itself.

          20.     Apple admits that this paragraph accurately summarizes the published maximum

  rewards for various kinds of bug submissions under the Apple Security Bounty Program Policy in

  effect during the time period relevant to the Counterclaims.          Apple denies any remaining

  allegations, express or implied, in this paragraph and denies that the allegations in this paragraph

  accurately or completely describe the Apple Security Bounty Program Policy in effect during the

  time period relevant to the Counterclaims, which speaks for itself.

          21.     Apple admits the allegations in this paragraph.

          22.     Apple admits that, under the earliest incarnation of the Apple Security Bounty
  Program, researchers had to be invited to participate, but denies that the Program operated in this

  manner at all times prior to August 8, 2019. Apple denies the remaining allegations in this

  paragraph.

          23.     Apple admits that it provided information regarding a new iOS Security Researcher

  Device program, “open to everyone with a track record of high-quality systems security research

  on any platform,” on August 8, 2019. Apple admits that the referenced Apple presentation—



                                                   4
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 5 of 25




  “Behind the Scenes of iOS and Mac Security”—contains the quoted text in this paragraph. Apple

  denies the remaining allegations in this paragraph.

         24.     Paragraph 24, which purports to characterize the opinions of how “some” persons

  view the Apple Security Bounty Program or Apple’s lawsuit against Corellium, does not contain

  any alleged facts which Apple can admit or deny. To the extent a response is required, Apple lacks

  knowledge or information sufficient to form a belief as to the truth of the allegations contained in

  this paragraph, and on that basis, denies the same.

         25.     Apple admits that it invited Chris Wade to submit bugs to the Apple Security
  Bounty Program in or around April 2017. Apple admits that Mr. Wade has submitted bugs to

  Apple, some of which were eligible for rewards, both before and after he was invited to begin

  submitting bugs to the Program. Apple denies the remaining allegations in this paragraph.

         26.     Apple admits that Mr. Wade told Apple that he intended to use money received

  from Apple to fund his company, and that Mr. Shirk told Mr. Wade that Apple could pay Corellium

  directly for qualifying submissions to the Apple Security Bounty Program. Apple denies that Mr.

  Wade notified Mr. Shirk that Mr. Wade “was submitting new bugs to Apple on behalf of his new

  startup, Corellium,” and denies the remaining allegations in this paragraph.

         27. Apple admits that Corellium submitted two bugs through the Apple Security Bounty

  Program in 2019: (f) the kernel execution bug and (g) the memory leak bug. Apple denies that

  Apple has not made payments in connection with the submission of these two bugs by Corellium.

  Apple determined the two bugs were together entitled to a reward of $60,000. Corellium requested
  that, instead of receiving the reward itself, the reward be donated to the Electronic Frontier

  Foundation. In light of that request, Apple matched the award and therefore paid a total of

  $120,000 to the Electronic Frontier Foundation for these two bugs. Apple denies that Corellium

  submitted the remaining bugs listed in this paragraph to Apple. Apple admits that it did not pay

  Corellium for the following bugs: (a) persona race condition; (b) posix_spawn issue; (c) nfssvc

  issue; (d) BPF race condition; and (e) backboardd bug, which did not meet the requirements for



                                                   5
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 6 of 25




  payment under the Apple Security Bounty Program Policy in effect during the time period relevant

  to the Counterclaims. Apple denies the remaining allegations in this paragraph.

          28.       Apple denies that Corellium submitted the posix_spawn issue, the nfssvc issue, or

  the persona race condition issue, and accordingly denies the first sentence of paragraph 28. Apple

  admits the allegations in the remainder of this paragraph.

          29.       Apple admits that it did not pay Corellium for the persona race condition, the

  posix_spawn issue, the nfssvc issue, the BPF race condition, or the backboardd bug, which did not

  meet the requirements for payment under the Apple Security Bounty Program Policy in effect
  during the time period relevant to the Counterclaims. Apple denies the remaining allegations in

  this paragraph.

          30.       Apple denies any allegation or implication that it is using or has used discovery in

  this lawsuit for any improper purpose whatsoever, and notes that the parties have at all times

  operated under a protective order permitting Corellium to shield confidential information from

  Apple and disclose that information only to attorneys in the case. Apple admits only that its First

  Set of Requests for Production contained the selected, quoted text. Apple denies the remaining

  allegations in this paragraph.

          31.       Apple denies the allegations in this paragraph.

          32.       Apple denies the allegation that the Apple Security Bounty Program is invite-only.

  Apple admits that it has not paid persons whose submissions did not meet the requirements of the

  Apple Security Bounty Program Policy. Apple lacks knowledge or information sufficient to form
  a belief as to the truth of the remaining allegations of this paragraph, and on that basis, denies the

  same.

          33.       Apple lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations contained in this paragraph, and on that basis, denies the same.

          34.       Apple denies the allegations in this paragraph.

          35.       Apple denies the allegations in this paragraph.

          36.       Apple denies the allegations in this paragraph.

                                                     6
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 7 of 25




         37.        Apple denies the allegations in this paragraph.

                              COUNT I: DECLARATORY JUDGMENT
                                        28 U.S.C. § 22011
         38.        Apple realleges its responses in paragraphs 1–37 above as though fully set forth in

  this paragraph.

         39.        Apple admits that the Apple Security Bounty Program is governed by a policy

  entitled the “Apple Security Bounty Program Policy” (which is incorporated by reference into the

  Apple Developer Agreement).

         40.        Apple admits only that the Apple Security Bounty Program Policy in effect during

  the time period relevant to the Counterclaims stated that payments under the program are “at

  Apple’s sole discretion.” To the extent any further response is required, the Apple Security Bounty

  Program Policy in effect during the time period relevant to the Counterclaims speaks for itself.

         41.        Apple admits only that the Apple Security Bounty Program Policy in effect during

  the time period relevant to the Counterclaims stated that “[t]he terms, program scope, and

  payments are all subject to change at Apple’s sole discretion” and that the “program may be

  terminated at any time,” together with additional language that provides context to this text. Apple

  denies that the selectively quoted text and provisions as presented in Corellium’s Counterclaims

  accurately or completely describe the Apple Security Bounty Program Policy in effect during the

  time period relevant to the Counterclaims, which speaks for itself.

         42.        To the extent this paragraph contains any allegations of fact directed to Apple, they

  are denied. To the extent this paragraph contains conclusions of law as opposed to allegations of

  fact, no response is required. To the extent a response is required, Apple denies the same.




  1
    Corellium’s First, Second, Third, Fourth, Fifth, Sixth, Seventh, and Tenth causes of action were
  dismissed by the Court on February 25, 2021. See ECF 802. However, Corellium incorporated
  the factual allegations underlying these causes of action in its Eighth, Ninth, Eleventh, and Twelfth
  causes of action, when remain in the case, and accordingly, Apple responds to the factual
  allegations herein.

                                                      7
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 8 of 25




         43.        The Court has dismissed this claim, but to the extent this paragraph contains any

  allegations of fact directed to Apple, they are denied. To the extent this paragraph contains

  conclusions of law as opposed to allegations of fact, no response is required. To the extent a

  response is required, Apple denies the same.

         44.        This paragraph contains Corellium’s request for relief for a claim the Court has

  dismissed. See ECF No. 802. As such, no response is required.

                              COUNT II: DECLARATORY JUDGMENT
                                         28 U.S.C. § 2201
         45.        Apple realleges its responses in paragraphs 1–44 above as though fully set forth in

  this paragraph.

         46.        Apple denies the allegations in this paragraph.

         47.        This paragraph contains Corellium’s request for relief for a claim the Court has

  dismissed. See ECF No. 802. As such, no response is required.

                                COUNT III: CONSTRUCTIVE FRAUD
                                       Cal. Civ. Code § 1573
         48.        Apple realleges its responses in paragraphs 1–47 above as though fully set forth in

  this paragraph.

         49.        Corellium’s constructive fraud claims have been dismissed by the Court. See ECF

  No. 802.

         50.        Apple denies the allegations in this paragraph.

         51.        Apple admits only that the Apple Security Bounty Program Policy in effect during

  the time period relevant to the Counterclaims contained the selected, quoted text in this paragraph,

  together with additional language that provides context to this text. Apple lacks knowledge or
  information sufficient to form a belief as to Corellium’s understanding of the Apple Security

  Bounty Program Policy, and, on that basis, denies any remaining allegations, express or implied,

  in this paragraph and denies that the selectively quoted text and provisions as presented in




                                                     8
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 9 of 25




  Corellium’s Counterclaims accurately or completely describe the Apple Security Bounty Program

  Policy in effect during the time period relevant to the Counterclaims, which speaks for itself.

         52.     Apple admits only that the Apple Security Bounty Program Policy in effect during

  the time period relevant to the Counterclaims “ask[ed]” that participants “keep [their] involvement

  with the program confidential” and “share [their] public comments about it with [Apple] before

  publishing,” together with additional language that provides context to this text. Apple denies any

  remaining allegations, express or implied, in this paragraph and denies that the selectively quoted

  text and provisions as presented in Corellium’s Counterclaims accurately or completely describe
  the Apple Security Bounty Program Policy in effect during the time period relevant to the

  Counterclaims, which speaks for itself.

         53.     Apple admits that Corellium submitted two bugs through the Apple Security

  Bounty Program in 2019: (f) the kernel execution bug and (g) the memory leak bug. Apple denies

  that Corellium submitted the remaining bugs listed in this paragraph to Apple. Apple lacks

  knowledge or information sufficient to form a belief as to the truth of the allegation regarding

  Corellium’s purported basis for submitting bugs, and accordingly denies the same, as well as all

  other remaining allegations in this paragraph.

         54.     Apple denies that Corellium submitted the posix_spawn issue, the nfssvc issue, or

  the persona race condition issue, and accordingly denies the first sentence of paragraph 54. Apple

  admits the allegations in the remainder of this paragraph.

         55.     Paragraph 55 relates to a legal conclusion the Court has rejected; namely, that
  Apple owed Corellium duties of care arising from a confidential relationship. See ECF No. 802.

  To the extent a response to this paragraph is required, Apple admits that it did not pay Corellium

  for the persona race condition, the posix_spawn issue, the nfssvc issue, the BPF race condition, or

  the backboardd bug, which did not meet the requirements for payment under the Apple Security

  Bounty Program Policy in effect during the time period relevant to the Counterclaims. Apple

  denies the remaining allegations in this paragraph and specifically denies that it has breached any

  duties owed to Corellium.

                                                   9
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 10 of 25




          56.        Apple admits that it used information contained in Corellium’s submissions to the

   Apple Security Bounty Program to correct and update its software. Apple denies the remaining

   allegations in this paragraph.

          57.        Apple denies the allegations in this paragraph.

          58.        The Court has dismissed this claim, but to the extent this paragraph contains any

   allegations of fact directed to Apple, they are denied. To the extent this paragraph contains

   conclusions of law as opposed to allegations of fact, no response is required. To the extent a

   response is required, Apple denies the same.
          59.        This paragraph contains Corellium’s request for relief for a claim the Court has

   dismissed. See ECF No. 802. Accordingly, no response is required.

                                 COUNT IV: CONSTRUCTIVE FRAUD
                                       Florida Common Law
          60.        Apple realleges its responses in paragraphs 1–59 above as though fully set forth in

   this paragraph.

          61.        Corellium’s constructive fraud claims have been dismissed by the Court. See ECF

   No. 802.

          62.        Apple denies the allegations in this paragraph.

          63.        Apple admits only that the Apple Security Bounty Program Policy in effect during

   the time period relevant to the Counterclaims contained the selected, quoted text in this paragraph,

   together with additional language that provides context to this text. Apple lacks knowledge or

   information sufficient to form a belief as to Corellium’s understanding of the Apple Security

   Bounty Program Policy, and, on that basis, denies any remaining allegations, express or implied,

   in this paragraph and denies that the selectively quoted text and provisions as presented in

   Corellium’s Counterclaims accurately or completely describe the Apple Security Bounty Program

   Policy, which speaks for itself.

          64.        Apple admits only that the Apple Security Bounty Program Policy in effect during

   the time period relevant to the Counterclaims “ask[ed]” that participants “keep [their] involvement


                                                     10
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 11 of 25




   with the program confidential” and “share [their] public comments about it with [Apple] before

   publishing,” together with additional language that provides context to this text. Apple denies any

   remaining allegations, express or implied, in this paragraph and denies that the selectively quoted

   text and provisions as presented in Corellium’s Counterclaims accurately or completely describe

   the Apple Security Bounty Program Policy in effect during the time period relevant to the

   Counterclaims, which speaks for itself.

          65.     Apple admits that Corellium submitted two bugs through the Apple Security

   Bounty Program in 2019: (f) the kernel execution bug and (g) the memory leak bug. Apple denies
   that Corellium submitted the remaining bugs listed in this paragraph to Apple. Apple lacks

   knowledge or information sufficient to form a belief as to the truth of the allegation regarding

   Corellium’s basis for submitting bugs, and accordingly denies the same, as well as all other

   remaining allegations in this paragraph.

          66.     Apple denies that Corellium submitted the posix_spawn issue, the nfssvc issue, or

   the persona race condition issue, and accordingly denies the first sentence of paragraph 66. Apple

   admits the allegations in the remainder of this paragraph.

          67.     Paragraph 67 relates to a legal conclusion the Court has rejected; namely, that

   Apple owed Corellium duties of care arising from a confidential relationship. See ECF No. 802.

   To the extent a response to this paragraph is required, Apple admits that it did not pay Corellium

   for the persona race condition, the posix_spawn issue, the nfssvc issue, the BPF race condition, or

   the backboardd bug, which did not meet the requirements for payment under the Apple Security
   Bounty Program Policy in effect during the time period relevant to the Counterclaims. Apple

   denies the remaining allegations in this paragraph and specifically denies that it has breached any

   duties owed to Corellium.

          68.     Apple denies the allegations in this paragraph.

          69.     Apple denies the allegations in this paragraph.

          70.     The Court has dismissed this claim, but to the extent this paragraph contains any

   allegations of fact directed to Apple, they are denied. To the extent this paragraph contains

                                                   11
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 12 of 25




   conclusions of law as opposed to allegations of fact, no response is required. To the extent a

   response is required, Apple denies the same.

          71.        This paragraph contains Corellium’s request for relief for a claim the Court has

   dismissed. See ECF No. 802. Accordingly, no response is required.

         COUNT V: UNLAWFUL BUSINESS PRACTICE: CONSTRUCTIVE FRAUD
                       Cal. Bus. & Prof. Code § 17200, et seq.
          72.        Apple realleges its responses in paragraphs 1–71 above as though fully set forth in

   this paragraph.

          73.        Corellium’s claims pursuant to Cal. Bus. & Prof. Code § 17200 have been

   dismissed by the Court. See ECF No. 802.

          74.        Apple denies the allegations in this paragraph.

          75.        Apple admits only that the Apple Security Bounty Program Policy in effect during

   the time period relevant to the Counterclaims contained the selected, quoted text in this paragraph,

   together with additional language that provides context to this text. Apple lacks knowledge or

   information sufficient to form a belief as to Corellium’s understanding of the Apple Security

   Bounty Program Policy, and, on that basis, denies any remaining allegations, express or implied,

   in this paragraph and denies that the selectively quoted text and provisions as presented in

   Corellium’s Counterclaims accurately or completely describe the Apple Security Bounty Program

   Policy in effect during the time period relevant to the Counterclaims, which speaks for itself.

          76.        Apple admits only that the Apple Security Bounty Program Policy in effect during

   the time period relevant to the Counterclaims “ask[ed]” that participants “keep [their] involvement

   with the program confidential” and “share [their] public comments about it with [Apple] before

   publishing,” together with additional language that provides context to this text. Apple denies that

   these provisions as presented in Corellium’s Counterclaims accurately or completely describe the

   Apple Security Bounty Program Policy in effect during the time period relevant to the

   Counterclaims, which speaks for itself.




                                                     12
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 13 of 25




          77.     Apple admits that Corellium submitted two bugs through the Apple Security

   Bounty Program in 2019: (f) the kernel execution bug and (g) the memory leak bug. Apple denies

   that Corellium submitted the remaining bugs listed in this paragraph to Apple. Apple lacks

   knowledge or information sufficient to form a belief as to the truth of the allegation regarding

   Corellium’s basis for submitting bugs, and accordingly denies the same, as well as all other

   remaining allegations in this paragraph.

          78.     Apple denies that Corellium submitted the posix_spawn issue, the nfssvc issue, or

   the persona race condition issue, and accordingly denies the first sentence of paragraph 78. Apple
   admits the allegations in the remainder of this paragraph.

          79.     Paragraph 79 relates to a legal conclusion the Court has rejected; namely, that

   Apple owed Corellium duties of care arising from a confidential relationship. See ECF No. 802.

   To the extent a response to this paragraph is required, Apple admits that it did not pay Corellium

   for the persona race condition, the posix_spawn issue, the nfssvc issue, the BPF race condition, or

   the backboardd bug, which did not meet the requirements for payment under the Apple Security

   Bounty Program Policy in effect during the time period relevant to the Counterclaims. Apple

   denies the remaining allegations in this paragraph and specifically denies that it has breached any

   duties owed to Corellium.

          80.     Apple admits that it used information contained in Corellium’s submissions to the

   Apple Security Bounty Program to correct and update its software. Apple denies the remaining

   allegations in this paragraph.
          81.     Apple admits it is a resident of California. The Court has dismissed this claim, but

   to the extent a denial of the allegation that Apple has engaged in unlawful conduct is necessary,

   Apple denies that it has engaged in any unlawful conduct.

          82.     The Court has dismissed this claim, but to the extent a denial of the allegations in

   this paragraph are necessary, Apple denies the allegations in this paragraph.

          83.     The Court has dismissed this claim, but to the extent this paragraph contains any

   allegations of fact directed to Apple, they are denied. To the extent this paragraph contains

                                                   13
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 14 of 25




   conclusions of law as opposed to allegations of fact, no response is required. To the extent a

   response is required, Apple denies the same.

          84.        This paragraph contains Corellium’s request for relief for a claim the Court has

   dismissed. See ECF No. 802. Accordingly, no response is required.

                             COUNT VI: UNFAIR BUSINESS PRACTICES
                                Cal. Bus. & Prof. Code § 17200, et seq.
          85.        Apple realleges its responses in paragraphs 1–84 above as though fully set forth in

   this paragraph.

          86.        Corellium’s claims pursuant to Cal. Bus. & Prof. Code § 17200 have been

   dismissed by the Court. See ECF No. 802.

          87.        The Court has dismissed this claim, but to the extent a denial of the allegations in

   this paragraph are necessary, Apple denies the allegations in this paragraph.

          88.        Apple admits that, beginning in 2016, it extended invitations to security researchers

   to participate in its Security Bounty Program, initially to individual security researchers but

   eventually to all researchers who chose to submit bugs to Apple.

          89.        Apple admits the allegations in this paragraph.

          90.        Apple admits the allegations in this paragraph.

          91.        Apple denies the allegations in this paragraph.

          92.        Apple admits the allegations in this paragraph.

          93.        Apple admits only that the Apple Security Bounty Program Policy in effect during

   the time period relevant to the Counterclaims contained the selected, quoted text in this paragraph,

   together with additional language that provides context to this text. Apple lacks knowledge or

   information sufficient to form a belief as to Corellium’s understanding of the Apple Security

   Bounty Program Policy, and, on that basis, denies the remaining allegations, express or implied,

   in this paragraph and denies that the selectively quoted text and provisions as presented in

   Corellium’s Counterclaims accurately or completely describe the Apple Security Bounty Program

   Policy, which speaks for itself.


                                                      14
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 15 of 25




          94.     Apple admits that Corellium submitted two bugs through the Apple Security

   Bounty Program in 2019: (f) the kernel execution bug and (g) the memory leak bug. Apple denies

   that Corellium submitted the remaining bugs listed in this paragraph to Apple. Apple lacks

   knowledge or information sufficient to form a belief as to the truth of the allegation regarding

   Corellium’s basis for submitting bugs, and accordingly denies the same, as well as all other

   remaining allegations in this paragraph.

          95.     Apple admits that it used information contained in Corellium’s submissions to the

   Apple Security Bounty Program to correct and update its software. Apple admits that it did not
   pay Corellium for the following bugs: (a) persona race condition; (b) posix_spawn issue; (c) nfssvc

   issue; (d) BPF race condition; and (e) backboardd bug, which did not meet the requirements for

   payment under the Apple Security Bounty Program Policy in effect during the time period relevant

   to the Counterclaims. Apple denies the remaining allegations in this paragraph.

          96.     Apple denies the allegations in this paragraph.

          97.     Apple denies the allegations in this paragraph.

          98.     Apple denies the allegations in this paragraph.

          99.     Apple denies the allegations in this paragraph.

          100.    Apple denies the allegations in this paragraph.

          101.    Apple admits it is a resident of California. The Court has dismissed this claim, but

   to the extent a denial of the allegation that Apple has engaged in unlawful conduct is necessary,

   Apple denies that it has engaged in any unlawful conduct.
          102.    The Court has dismissed this claim, but to the extent a denial of the allegations in

   this paragraph is necessary, Apple denies the allegations in this paragraph.

          103.    This paragraph contains Corellium’s request for relief for a claim the Court has

   dismissed. See ECF No. 802. Accordingly, no response is required.




                                                   15
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 16 of 25




                 COUNT VII: DECEPTIVE AND UNFAIR TRADE PRACTICES
                                Fla. Stat. § 501.201, et seq.
          104.    Apple realleges its responses in paragraphs 1–103 above as though fully set forth

   in this paragraph.

          105.    Corellium’s deceptive trade practices claim has been dismissed by the Court. See

   ECF No. 802.

          106.    To the extent this paragraph contains any allegations of fact directed to Apple, they

   are denied. To the extent this paragraph contains conclusions of law as opposed to allegations of

   fact, no response is required. To the extent a response is required, Apple denies the same.

          107.    Apple admits that, beginning in 2016, it extended invitations to security researchers

   to participate in its Security Bounty Program, initially to individual security researchers but

   eventually to all researchers who chose to submit bugs to Apple.

          108.    Apple admits the allegations in this paragraph.

          109.    Apple admits it offers cash rewards for qualifying submissions from eligible

   researchers, and denies the remaining allegations in this paragraph.

          110.    Apple denies the allegations in this paragraph.

          111.    Apple admits the allegations in this paragraph.

          112.    Apple admits only that the Apple Security Bounty Program Policy in effect during

   the time period relevant to the Counterclaims contained the selected, quoted text in this paragraph,

   together with additional language that provides context to this text. Apple lacks knowledge or

   information sufficient to form a belief as to Corellium’s understanding of the Apple Security

   Bounty Program Policy, and, on that basis, denies any remaining allegations, express or implied,

   in this paragraph and denies that the selectively quoted text and provisions as presented in

   Corellium’s Counterclaims accurately or completely describe the Apple Security Bounty Program

   Policy in effect during the time period relevant to the Counterclaims, which speaks for itself.

          113.    Apple admits that Corellium submitted two bugs through the Apple Security

   Bounty Program in 2019: (f) the kernel execution bug and (g) the memory leak bug. Apple denies


                                                   16
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 17 of 25




   that Corellium submitted the remaining bugs listed in this paragraph to Apple. Apple lacks

   knowledge or information sufficient to form a belief as to the truth of the allegation regarding

   Corellium’s basis for submitting bugs, and accordingly denies the same, as well as all other

   remaining allegations in this paragraph.

          114.    Apple admits that it used information contained in Corellium’s submissions to the

   Apple Security Bounty Program to correct and update its software. Apple admits that it did not

   pay Corellium for the following bugs: (a) persona race condition; (b) posix_spawn issue; (c) nfssvc

   issue; (d) BPF race condition; and (e) backboardd bug, which did not meet the requirements for
   payment under the Apple Security Bounty Program Policy in effect during the time period relevant

   to the Counterclaims. Apple denies the remaining allegations in this paragraph.

          115.    Apple denies the allegations in this paragraph.

          116.    Apple denies the allegations in this paragraph.

          117.    Apple denies the allegations in this paragraph.

          118.    Apple admits that the Apple Security Bounty Program Policy in effect during the

   time period relevant to the Counterclaims contained the quoted text in this paragraph, together

   with additional language that provides context to this text. Apple also admits that the Apple

   Security Bounty Program Policy in effect during the time period relevant to the Counterclaims

   contained the referenced disclosure requirements, together with additional language that provides

   context to these requirements. Apple denies any remaining allegations, express or implied, in this

   paragraph and denies that the selectively quoted text and provisions as presented in Corellium’s
   Counterclaims accurately or completely describe the Apple Security Bounty Program Policy in

   effect during the time period relevant to the Counterclaims, which speaks for itself.

          119.    Apple denies the allegations in this paragraph.

          120.    The Court has dismissed this claim, but to the extent a denial of the allegations that

   Apple caused or continues to cause injury to Corellium is necessary, Apple denies the allegations

   in this paragraph.



                                                   17
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 18 of 25




          121.    The Court has dismissed this claim, but to the extent a denial of the allegations that

   Apple caused or continues to cause injury to Corellium is necessary, Apple denies the allegations

   in this paragraph.

          122.    This paragraph contains Corellium’s request for relief for a claim the Court has

   dismissed. See ECF No. 802. As such, no response is required.

                 COUNT VIII: UNJUST ENRICHMENT/QUANTUM MERUIT
                                California Common Law
          123.    Apple realleges its responses in paragraphs 1–122 above as though fully set forth

   in this paragraph.

          124.    This paragraph sets out the cause of action pursued by Corellium. To the extent a

   response is required, Apple admits that Corellium asserts a counterclaim for unjust

   enrichment/quantum meruit, but denies any liability for the reasons stated herein.

          125.    Apple admits that the Apple Security Bounty Program is described in the document

   “Apple Security Bounty Program Policy” (which is incorporated by reference into the Apple

   Developer Agreement). Apple denies the remaining allegations in this paragraph.

          126.    Apple denies the allegations in this paragraph.

          127.    Apple admits that Corellium submitted two bugs through the Apple Security

   Bounty Program in 2019: the kernel execution bug and the memory leak bug. Apple denies the

   remaining allegations of this paragraph.

          128.    Apple admits the allegations in this paragraph.

          129.    Apple admits that Corellium submitted two bugs through the Apple Security

   Bounty Program in 2019: (f) the kernel execution bug and (g) the memory leak bug. Apple denies

   that Corellium submitted the remaining bugs listed in this paragraph to Apple.

          130.    Apple denies that Corellium submitted the posix_spawn issue, the nfssvc issue, or

   the persona race condition issue, and accordingly denies the first sentence of paragraph 130. Apple

   admits the allegations in the remainder of this paragraph.

          131.    Apple denies the allegations in this paragraph.


                                                   18
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 19 of 25




          132.    Apple denies the allegations in this paragraph.

          133.    To the extent that this paragraph contains conclusions of law as opposed to

   allegations of fact, no answer is required. To the extent an answer is required, Apple denies the

   allegations in this paragraph.

          134.    This paragraph consists of Corellium’s prayer for relief to which no response is

   required. To the extent a response is required, Apple denies that Corellium is entitled to the relief

   sought in its Counterclaims or to any relief whatsoever.

                   COUNT IX: UNJUST ENRICHMENT/QUANTUM MERUIT
                                  Florida Common Law
          135.    Apple realleges its responses in paragraphs 1–134 above as though fully set forth

   in this paragraph.

          136.    This paragraph sets out the cause of action pursued by Corellium. To the extent a

   response is required, Apple admits that Corellium asserts a counterclaim for unjust

   enrichment/quantum meruit, but denies any liability for the reasons stated herein.

          137.    Apple denies the allegations in this paragraph.

          138.    Apple denies the allegations in this paragraph.

          139.    Apple admits that Corellium submitted two bugs through the Apple Security

   Bounty Program in 2019: the kernel execution bug and the memory leak bug. Apple denies the

   remaining allegations of this paragraph.

          140.    Apple admits the allegations in this paragraph.

          141.    Apple admits that Corellium submitted two bugs through the Apple Security

   Bounty Program in 2019: (f) the kernel execution bug and (g) the memory leak bug. Apple denies

   the remaining allegations in this paragraph.

          142.    Apple denies that Corellium submitted the posix_spawn issue, the nfssvc issue, or

   the persona race condition issue, and accordingly denies the first sentence of paragraph 142. Apple

   admits the allegations in the remainder of this paragraph.




                                                    19
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 20 of 25




          143.       To the extent paragraph contains conclusions of law as opposed to allegations of

   fact, no response is required. To the extent a response is required, Apple admits that Corellium’s

   voluntary provision of bugs assisted Apple in correcting and updating its software.

          144.       Apple denies the allegations in this paragraph.

          145.       Apple denies the allegations in this paragraph.

          146.       To the extent that this paragraph contains conclusions of law as opposed to

   allegations of fact, no answer is required. To the extent an answer is required, Apple denies the

   allegations in this paragraph.
          147.       This paragraph consists of Corellium’s prayer for relief to which no response is

   required. To the extent a response is required, Apple denies that Corellium is entitled to the relief

   sought in its Counterclaims or to any relief whatsoever.

                           COUNT X: UNLAWFUL BUSINESS PRACTICE:
                            UNJUST ENRICHMENT/QUANTUM MERUIT
                                Cal. Bus. & Prof. Code § 17200, et seq.
          148.       Apple realleges its responses in paragraphs 1–37 above as though fully set forth in

   this paragraph.

          149.       Corellium’s Counterclaims claims pursuant to Cal. Bus. & Prof. Code § 17200 have

   been dismissed by the Court. See ECF No. 802.

          150.       Apple admits that its Security Bounty Program is described in the Apple Security

   Bounty Program Policy (which is incorporated by reference into the Apple Developer Agreement).

   Apple denies the remaining allegations in this paragraph.

          151.       Apple denies the allegations in this paragraph.
          152.       Apple admits that Corellium submitted two bugs through the Apple Security

   Bounty Program in 2019: the kernel execution bug and the memory leak bug. Apple denies that

   Corellium submitted any additional bugs to Apple.

          153.       Apple admits the allegations in this paragraph.




                                                     20
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 21 of 25




          154.    Apple admits that Corellium submitted two bugs through the Apple Security

   Bounty Program in 2019: (f) the kernel execution bug and (g) the memory leak bug. Apple denies

   that Apple has not made payments in connection with the submission of these two bugs by

   Corellium. Apple determined the two bugs were together entitled to a reward of $60,000.

   Corellium requested that, instead of receiving the reward itself, the reward be donated to the

   Electronic Frontier Foundation. In light of that request, Apple matched the award and therefore

   paid a total of $120,000 to the Electronic Frontier Foundation for these two bugs. Apple denies

   that Corellium submitted the remaining bugs listed in this paragraph to Apple. Apple admits that
   it did not pay Corellium for the following bugs: (a) persona race condition; (b) posix_spawn issue;

   (c) nfssvc issue; (d) BPF race condition; and (e) backboardd bug, which did not meet the

   requirements for payment under the Apple Security Bounty Program Policy in effect during the

   time period relevant to the Counterclaims.      Apple denies the remaining allegations in this

   paragraph.

          155.    Apple denies that Corellium submitted the posix_spawn issue, the nfssvc issue, or

   the persona race condition issue, and accordingly denies the first sentence of paragraph 155. Apple

   admits the allegations in the remainder of this paragraph.

          156.    To the extent this paragraph contains conclusions of law as opposed to allegations

   of fact, no response is required. To the extent a response is required, Apple denies the same.

          157.    Apple admits it is a resident of California. The Court has dismissed this claim, ECF

   No. 802, but to the extent a denial of the allegation that Apple has engaged in unlawful conduct is
   necessary, Apple denies that it has engaged in any unlawful conduct

          158.    The Court has dismissed this claim, but to the extent this paragraph contains any

   allegations of fact directed to Apple, they are denied. To the extent this paragraph contains

   conclusions of law as opposed to allegations of fact, no response is required. To the extent a

   response is required, Apple denies the same.

          159.    This paragraph contains Corellium’s request for relief for a claim the Court has

   dismissed. See ECF No. 802. Accordingly, no response is required.

                                                   21
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 22 of 25




                 COUNT XII: IN THE ALTERNATIVE, BREACH OF CONTRACT
                                  California Common Law
          160.    Apple realleges its responses in paragraphs 1–159 above as though fully set forth

   in this paragraph.

          161.    Apple admits there was a binding and enforceable agreement between the parties,

   but denies the remaining allegations in this paragraph.

          162.    Apple admits that an agreement existed between Corellium and Apple pursuant to

   the Apple Security Bounty Program Policy and the Apple Developer Agreement.

          163.    Apple admits the allegations in this paragraph.

          164.    Apple admits that Corellium submitted two bugs through the Apple Security

   Bounty Program in 2019: (f) the kernel execution bug and (g) the memory leak bug. Apple denies

   that Corellium submitted the remaining bugs listed in this paragraph to Apple. Apple denies the

   remaining allegations in this paragraph.

          165.    Apple denies the allegations in this paragraph.

          166.    Apple denies the allegations in this paragraph.

          167.    This paragraph consists of Corellium’s prayer for relief to which no response is

   required. To the extent a response is required, Apple denies that Corellium is entitled to the relief

   sought in its Counterclaims or to any relief whatsoever.

              COUNT XIII: IN THE ALTERNATIVE, BREACH OF CONTRACT
                                 Florida Common Law
          168.    Apple realleges its responses in paragraphs 1–167 above as though fully set forth

   in this paragraph.

          169.    Apple admits there was a binding and enforceable agreement between the parties,

   but denies the remaining allegations in this paragraph.

          170.    Apple admits that a binding enforceable agreement existed between Apple and

   Corellium pursuant to the Apple Security Bounty Program Policy and the Apple Developer

   Agreement.

          171.    Apple admits the allegations in this paragraph.

                                                    22
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 23 of 25




          172.    Apple admits that Corellium submitted two bugs through the Apple Security

   Bounty Program in 2019: (f) the kernel execution bug and (g) the memory leak bug. Apple denies

   that Corellium submitted the remaining bugs listed in this paragraph to Apple. Apple denies the

   remaining allegations in this paragraph.

          173.    Apple denies the allegations in this paragraph.

          174.    Apple denies the allegations in this paragraph.

          175.    This paragraph consists of Corellium’s prayer for relief to which no response is

   required. To the extent a response is required, Apple denies that Corellium is entitled to the relief
   sought in its Counterclaims or to any relief whatsoever.

                                        PRAYER FOR RELIEF

          The remainder of Corellium’s Answer and Counterclaims consists of Corellium’s prayer

   for relief to which no response is required. To the extent a response is required, Apple denies that

   Corellium is entitled to the relief sought or to any relief whatsoever.

                                               DEFENSES

          Apple, without waiver, limitation, or prejudice, and while expressly reserving the right to

   allege additional defenses as they become known through the course of discovery, hereby asserts

   the following defenses, undertaking the burden of proof only on those defenses deemed affirmative

   defenses by law, regardless of how such defenses are denominated herein.

                                    FIRST DEFENSE: ESTOPPEL

          As a result of its own actions and omissions, Corellium is estopped in whole or in part from

   obtaining the relief it seeks in its Counterclaims.

                                    SECOND DEFENSE: WAIVER

          Corellium’s claims are barred, in whole or in part, by the doctrine of waiver. Specifically,

   Corellium submitted its bugs to Apple on a voluntary basis, expressly acknowledging and agreeing

   that payment for the bugs was subject to Apple’s discretion.




                                                    23
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 24 of 25




                            THIRD DEFENSE: FULL PERFORMANCE

          Corellium’s contract claims fail because Apple fully performed its obligations pursuant to

   the Apple Security Bounty Program Policy, as incorporated into the Apple Developer Agreement.

                FOURTH DEFENSE: FAILURE OF CONDITION PRECEDENT

          Corellium’s contract claims fail because a condition required for Apple’s performance,

   namely, submission by Corellium of bugs in conformity with the Apple Security Bounty Program

   Policy, did not occur.

                            FIFTH DEFENSE: EXPRESS CONTRACT
          To the extent that Corellium asserts claims rooted in unjust enrichment/quantum meruit,

   Corellium is barred from doing so because the parties entered into a valid contract governing the

   submission of bugs.

                                  SIXTH DEFENSE: PAYMENT

          To the extent that Corellium asserts claims rooted in unjust enrichment/quantum meruit,

   Corellium is barred from doing so because Apple made payments to a beneficiary designated by

   Corellium for any benefit Corellium conferred to Apple. Similarly, to the extent Corellium asserts

   claims based on Apple’s failure to pay for the kernel execution bug or the memory leak bug, such

   claims fail because Apple paid a beneficiary designated by Corellium for those bugs.




                                                  24
Case 9:19-cv-81160-RS Document 837 Entered on FLSD Docket 03/11/2021 Page 25 of 25




    Dated: March 11, 2021                            Respectfully Submitted,

    Michele D. Johnson*                              s/ Martin B. Goldberg
    michele.johnson@lw.com
    LATHAM & WATKINS LLP                             Martin B. Goldberg
    650 Town Center Drive, 20th Floor                Florida Bar No. 0827029
    Costa Mesa, CA 92626                             mgoldberg@lashgoldberg.com
    (714) 540-1235 / (714) 755-8290 Fax              rdiaz@lashgoldberg.com
                                                     LASH & GOLDBERG LLP
    Sarang Vijay Damle*                              100 Southeast Second Street
    sy.damle@lw.com                                  Miami, FL 33131
    Elana Nightingale Dawson*                        (305) 347-4040 / (305) 347-4050 Fax
    elana.nightingaledawson@lw.com
    LATHAM & WATKINS LLP                             Emily L. Pincow
    555 Eleventh Street NW, Suite 1000               Florida Bar No. 1010370
    Washington, DC 20004                             epincow@lashgoldberg.com
    (202) 637-2200 / (202) 637-2201 Fax              gizquierdo@lashgoldberg.com
                                                     LASH & GOLDBERG LLP
    Andrew M. Gass*                                  Weston Corporate Center I
    andrew.gass@lw.com                               2500 Weston Road, Suite 220
    Joseph R. Wetzel*                                Weston, FL 33331
    joe.wetzel@lw.com                                (954) 859-5180 / (954) 384-2510 Fax
    LATHAM & WATKINS LLP
    505 Montgomery Street, Suite 2000
    San Francisco, CA 94111
    (415) 391-0600 / (415) 395-8095 Fax

    Jessica Stebbins Bina*
    jessica.stebbinsbina@lw.com
    LATHAM & WATKINS LLP
    10250 Constellation Blvd., Suite 1100
    Los Angeles, CA 90067
    (424) 653-5500 / (424) 653-5501 Fax

    Gabriel S. Gross*
    gabe.gross@lw.com
    LATHAM & WATKINS LLP
    140 Scott Drive
    Menlo Park, CA 94025
    (650) 463-2628 / (650) 463-2600 Fax

    *Admitted pro hac vice

                                  Attorneys for Plaintiff APPLE INC.




                                                25
